Citation Nr: 1530964	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a thoracolumbar spine disorder.

2. Entitlement to service connection for a thoracolumbar spine disorder.

3. Entitlement to service connection for bilateral pes planus.

4. Entitlement to an increased rating for status post right ankle open reduction and internal fixation surgery with pin remaining and scar, currently evaluated as 20 percent disabling.

5. Entitlement to an increased rating for residuals of a left ankle sprain with left heel posttraumatic osteoarthritis, currently evaluated as 20 percent disabling.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2008 rating decision issued by the Regional Office (RO) in Seattle, Washington.

The issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2011 application for entitlement to a TDIU, the Veteran stated that he last worked full time in December 2003 and alleged that the service-connected disabilities of his lower extremities prevented employment.

The issues of entitlement to service connection for bilateral pes planus, entitlement to increased ratings for left and right ankle disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. A June 2006 rating decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the June 2006 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The June 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the June 2006 rating decision in connection with Veteran's claim of entitlement to service connection for a lumbar spine disability is new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

After reviewing all of the evidence of record available at the time of the June 2006 rating decision, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, in a January 2008 private treatment record, Dr. Krumins opined that the appellant's foot and ankle disabilities affected his gait and therefore contributed to his back disorder.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a thoraolumbar spine disorder is reopened; to this extent only, the appeal is granted.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination.  In this case, in a June 2015 appellate brief, the representative argued that the most recent ankle examination, which took place in April 2012, did not adequately reveal the current state of the ankle disabilities.  As September 2012 and February 2013 VA treatment records suggest a worsening of the ankle disorders, another examination is warranted.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The Board also notes that the April 2012 VA contract examination failed to conduct range of motion testing of the ankle because a disability benefits questionnaire specific to the ankles was not used.  On remand, the AOJ should ensure that the appropriate evaluation is employed.

As to the claim of entitlement to service connection for pes planus, although a January 1976 entrance examination noted bilateral pes planus, a May 2012 VA contract examiner failed to provide an opinion as to whether the appellant's pes planus had been aggravated during service.  As such, it is inadequate and an addendum is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the lumbar spine disability, the record contains a number of opinions which note the Veteran's service-connected bilateral ankle and right knee disabilities altered his gait and, therefore, aggravated his lumbar spine condition.  However, these opinions are inadequate in that they do not allow for the establishment of a baseline level of severity.  In this regard, service connection cannot be awarded based on aggravation unless the baseline level of severity of the nonservice-connected disability is established by medical evidence.  See 38 C.F.R. § 3.310(b) (2014).  As such, another VA examination is necessary to obtain this information.

The issue of entitlement to a TDIU is deferred pending further development below.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided an opportunity to identify any treatment involving the disabilities currently on appeal.  The AOJ should then obtain any outstanding and relevant treatment records.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the May 2012 VA contract examination or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether is it at least as likely as not (a 50 percent chance or better) that pes planus noted at service entrance was permanently aggravated by the Veteran's active duty service.

3. The Veteran should then be afforded a VA examination to determine, if possible, the baseline level of severity of his lumbar spine disability, as well as the current severity his service-connected left and right ankle disorders.  The entire claims file, including this REMAND, must be provided to the examiner for review.  Any clinically indicated testing or consultations must be accomplished.   

Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to address the following:
   
a) opine as to the baseline (pre-aggravation) level of severity of his nonservice-connected lumbar spine disability.  If a baseline cannot be determined without resort to speculation, the examiner must state why this is so and what additional evidence, if any, would allow for a baseline level to be determined.

b) provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his left and right ankle disorders.  The examiner must also describe all functional impairment, to include a discussion as to any effect the left and right ankle disorders have on the Veteran's ability to work.  

The examiner must provide a fully reasoned and supported rationale for any opinion offered.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


